         Case 1:20-cv-03835-PAE Document 50 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MDA MANUFACTURING, INC.,

                                      Plaintiff,                      20 Civ. 3835 (PAE)
                       -v-
                                                                           ORDER
 MEXICHEM FLUOR COMERCIAL S.A. DE C.V.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       At yesterday’s conference, the Court resolved defendant’s motion to dismiss. Dkt 24.

The Clerk of Court is respectfully directed to terminate the motion pending at docket 24.



       SO ORDERED.

                                                              PaJA.�
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 22, 2020
       New York, New York
